DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,030,543. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims have the limitations, “a system for providing access to incident information, the system comprising: one or more physical processors configured by machine-readable instructions to: obtain geolocation information, the geolocation information indicating  geolocation; obtain demographic characteristics of a user; obtain historical incident information for incidents that have previously occurred at or near the geolocation; determine a likelihood of occurrence of an incident that negatively impacts the safety and/or security of the user for the geolocation and the user based upon the user demographic characteristics and the historical incident information; and effectuate presentation of an incidence likelihood indicator to the user, the incidence likelihood indicator reflecting the likelihood of occurrence of an incident that negatively impacts the safety and/or security of the user for the geolocation and the user.”

Claims 2 - 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,030,543. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims have the limitations, “a method for providing access to incident information, the method comprising: obtaining geolocation information, the geolocation information indicating a geolocation; obtaining demographic characteristics of a user; obtaining historical incident information for incidents that have previously occurred at or near the geolocation; determining a likelihood of occurrence for the geolocation and the user based upon the user demographic characteristics and the historical incident information; effectuating presentation of an incidence likelihood indicator to the user, the incidence likelihood indicator reflecting the likelihood of incident occurrence for the geolocation and the user.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1 and 11, 
Step 2A, Prong One
The claim recites in part:
obtain user information, the user information including demographic information of a user, geolocation information of the user, user behavioral information, and social information, of the user, such that the demographic information indicating demographic characteristics of the user including occupation of the user, the geolocation information indicating geolocations of the user over time, the user behavioral information indicating at least one activity being performed by the user at or near the geolocations of the user, and the social information including a user profile of the user related to a social networking platform and indicating frequency of activities of the user, wherein the geolocations are based on user movement of the user to different geolocations 
obtain historical incident information for incidents that have previously occurred at or near the geolocations as the user moves to the geolocations;
determine, in an ongoing manner, a likelinood of occurrence of an incident that negatively impacts the safety and/or security of the user for individual ones of the geolocations and the user based upon the user demographic characteristics, the user behavioral information, the social information, and the historical incident information as the geolocations change based on the user movement to the individual geolocations;
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Accordingly, at Step 2A, Prong One, the claim is directed to an abstract idea.

Step 2A, Prong Two
The claim further recites “effectuate presentation of an incidence likelihood indicator to the user, the incidence likelinood indicator reflecting the likelinood of occurrence of an incident that negatively impacts the safety and/or security of the user for the geolocations and the user, wherein the incidence likelihood indicator is a value on an ordered scale.” This limitation amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.


Step 2B
The limitation “effectuate presentation of an incidence likelihood indicator to the user, the incidence likelinood indicator reflecting the likelinood of occurrence of an incident that negatively impacts the safety and/or security of the user for the geolocations and the user, wherein the incidence likelihood indicator is a value on an ordered scale” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
Accordingly, at Step 2B, the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to claims 2 and 12, Under the broadest reasonable interpretation, the limitations “the determination of the likelihood of occurrence of an incident that negatively impacts the safety and/or security of the user is determined using predictive models” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 3 and 13, Under the broadest reasonable interpretation, the limitations “the one or more physical processors are further configured to obtain a query time at which the user is or will be present at the geolocation based on calendar events of the user and wherein the determination of the likelihood of occurrence of an incident that negatively impacts the safety and/or security of the user for the geolocation is further configured to be based upon the query time” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 4 and 14, Under the broadest reasonable interpretation, the limitations “the one or more physical processors are further configured to obtain the calendar events based on the user behavioral information” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 5 and 15, Under the broadest reasonable interpretation, the limitations “the one or more physical processors are further configured to obtain contextual information for the geolocation, the contextual information describing events occurring at or near the geolocation at the query time” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 6 and 16, Under the broadest reasonable interpretation, the limitations “the events have previously occurred individually, periodically, regularly, and/or sporadically” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 7 and 17, Under the broadest reasonable interpretation, the limitations “the contextual information includes events related to natural or man-made hazards and disasters, states of emergency, political unrest, social unrest, and/or wars” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 8 and 18, Under the broadest reasonable interpretation, the limitations “the determination of the likelihood of occurrence of an incident that negatively impacts the safety and/or security of the user for the geolocation and the user is based upon the contextual information” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 9 and 19, Under the broadest reasonable interpretation, the limitations “the demographic characteristics include at least one or more of the user’s age, gender, and/or race” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.


As to claims 10 and 20, Under the broadest reasonable interpretation, the limitations “the historical incident information includes at least one or more of a crime information, a victimization information, a health and safety information, and/or a climate information” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 – 11, and 13 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al (US 2015/0120015) in view of Mak (US 2015/0287122).
As to claim 1, Fadell et al teaches a system for providing access to incident information (paragraph [0115]...extensible devices and services platform 200), the system comprising:
one or more physical processors configured by machine-readable instructions to: (paragraph [0289]...computer-program product may comprise sets of instructions (codes) embodied on a computer-readable medium that directs the processor of a computer system to perform corresponding actions):
obtain user information (paragraph [0170]... the central server or cloud-computing system 164 may obtain and store identifying information), the user information including demographic information of a user (paragraph [0162]...demographic information about the occupants may include age, gender, health, special needs, etc), geolocation information of the user (paragraph [0097]...received proximity-related information such as GPS coordinates from user), and user behavioral information (paragraph [0148]...user behaviors) , and social information (paragraph [0117]...a social paradigm 310c), of the user, such that the demographic information indicating demographic characteristics (paragraph [0162]...demographic information about the occupants may include age, gender, health, special needs, etc) of the user, the geolocation information indicating a geolocation of the user (paragraph [0306]...the central server or cloud-computing system 164 infers that an occupant is "at home" when inside the inner geo-fence 1730 and that the occupant is "away" when outside of the inner geo-fence 1730)) over time (paragraph [0340]...status information may be indicative of certain days of the week or other suitable current or future periods), and the user behavioral information indication at least one activity being performed by the user at or near the geolocations of the user (paragraph [0306]...an occupant is "at home" when inside the inner geo-fence 1730 and that the occupant is "away" when outside of the inner geo -fence 1730), and the social information including a user profile (paragraph [0119]...social network information ; paragraph [0170]...social network account) of the user related social networking platform (paragraph [0117]...social network platform) and indicating frequency of activities of the user (paragraph [0117]... a user's status as reported to their trusted contacts on the social network could be updated to indicate when they are home or away based on light detection, security system inactivation or device usage detectors), wherein the geolocations are based on user movement of the user to different geolocations (paragraph [0305]...inner geo-fence 1730 defines the perimeter of living area of the home. The area within the inner-geo fence includes not only the home but also the land immediately surrounding the house, including any closely associated structures, such as garages or sheds ("the curtilage"). Outer geo-fence 1734 defines an outer perimeter, which is sometimes miles from the home. The outer geo-fence 1734 is adjustable and extends well beyond the curtilage. For example, the perimeter defined by the outer geo-fence 1734 may have a radius of two to three miles in some embodiments, while in other embodiments the radius is larger or smaller);  
obtain (paragraph [0307]...central server or cloud-computing system 164) historical incident information for incidents that have previously occurred at or near the geolocations (paragraph [0307]...historical occupancy and usage data ; paragraph [0317]...historical data regarding the macro-environment (e.g., crime rates for the neighborhood of the particular smart-home environment, frequency and average duration of power outages in the neighborhood)...historical time period) as the user moves to the geolocations;
determine, in an ongoing manner (paragraph [0060]...software updates and security alerts can be automatically sent from the central server or cloud-computing system 164), a likelihood of occurrence of an incident that negatively impacts the safety and/or security of the user (paragraph [0182]...determines a security score ; paragraph [0173]... a security score for a home is calculated by comparing the security features of the home against a list of security criterions to determine how many of the security criterions are satisfied. Higher scores indicate that a home satisfies a high number of security criterions and is therefore relatively secure, whereas lower scores indicate that the home fails to satisfy many of the criterions)) for individual ones of the geolocations (paragraph [0316]...nocturnal behaviors may increase a security score by discouraging a would be night-thief (e.g., occupants that are detected to be awake and active and/or using lights at night may reduce the size of a target of the environment for theft, rather than occupants that are either asleep or away from the environment at night such that a thief under the cover of darkness may be tempted to burglarize an inactive environment)) and the user based upon the user demographic characteristics (paragraph [0317]... “macro-environmental data", which may be any suitable data that may be indicative of at least one behavioral characteristic of the environment surrounding or otherwise associated with the particular smart-home environment in which each of the at least one smart device is provided (e.g., on a macro-level related to other environments beyond the scope of the particular smart-home environment that may be in the same neighborhood as or share similar traits with the particular smart-home environment)), the user behavioral information, the social information, and the historical incident information as the geolocations change based on the user movement to the individual geolocations (paragraph [0440]... if a system user interacts with platform 200 to enable a do-not-disturb mode indefinitely (e.g., if user Husband 1718 and Child 1722 are detected by platform 200 to leave environment 100 and exit inner geo-fence 1730 at 2:30 pm, thereby leaving environment 100 unoccupied and thereby automatically enabling a particular do-not-disturb mode for environment 100), platform 200 may automatically identify that the time frame of the expected visitor may overlap with the enablement time frame of the do-not-disturb mode, may communicate this identified overlap to the user, and may enable the user to adjust one or more mode settings of that enabled mode in order to affect the handling of that expected visit); and
effectuate presentation (paragraph [0231]...the smart hazard detector 104 can sound an alarm or send an alert text or email message when it detects dangerous conditions in unoccupied rooms ; paragraph [0375]... alert via any suitable smart device (e.g., via a user interface of a hazard device 104 within structure 150) ; paragraph [0447]... a system user (e.g., by personal device 166) for alerting the user of the detected suspicious behavior and/or (iii) to an appropriate trusted third party (e.g., law enforcement 222) for raising a threat level of environment 100) of an incidence likelihood indicator to the user, the incidence likelihood indicator reflecting the likelihood of occurrence of an incident that negatively impacts the safety and/or security of the user for the geolocation and the user, wherein the incidence likelihood indicator is a value on an ordered scale (paragraph [0182]...the central server and/or cloud-computing service 164 determines a security score for the home based on the number of security criterion that were satisfied. The higher the number of satisfied criterion, the higher the security score).
Fadell et al fails to explicitly show teach that the demographic characteristics of the user include an occupation of the user.
However, Mak teaches that the demographic characteristics of the user include an occupation of the user (paragraph [0047]...demographic information (e.g., same or similar age, socio-economic status, gender, marital status, or occupation) or other user information (e.g., medical conditions, user hobbies, user activities, consumable preferences, body weight, body height, or another physical characteristic of the user)).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Fadell et al’s demographic characteristics of the user include an occupation of the user, as in Mak, for the purpose of further describing the user to add more information to the user’s profile 


As to claim 3, Fadell et al teaches the system, wherein the one or more physical processors (paragraph [0289]...computer-program product may comprise sets of instructions (codes) embodied on a computer-readable medium that directs the processor of a computer system to perform corresponding actions) are further configured to obtain a query time (paragraph [0127]... occupant is "at home" or "away" ; paragraph [0250]... during day time hours when one or more occupants are at home) at which the user is or will be present at the geolocation (paragraph [0127]...cloud-computing system 164 can determine if the occupant is "at home" or "away" based on whether the received occupant-location data corresponds with the location of the home) based on calendar events of the user (paragraph [0400]... calendar data may be accessible and analyzed for determining a system mode. For example, a calendar application for a particular user (e.g., as may be accessible by a processing component of platform 200 from a user device 166) may be accessed and analyzed (e.g., independently or in combination with other detected data) to determine a current or future activity of the user (e.g., leveraging calendar data indicative of an "important telephone call with client X" at a current time in combination with detection of the user being on the telephone may be used to enable a do-not-disturb mode for that user during the duration of that telephone call)) and wherein the determination of the likelihood of occurrence of an incident that negatively impacts the safety and/or security of the user for the geolocation (paragraph [0316]...nocturnal behaviors may increase a security score by discouraging a would be night-thief (e.g., occupants that are detected to be awake and active and/or using lights at night may reduce the size of a target of the environment for theft, rather than occupants that are either asleep or away from the environment at night such that a thief under the cover of darkness may be tempted to burglarize an inactive environment)) is further configured to be based upon the query time (paragraph [0017]...user’s status as reported to their trusted contacts on the social network could be updated to indicate when they are home or away based on light detection, security system inactivation or device usage detectors).

As to claim 4, Fadell et al teaches the system, wherein the one or more physical processors are further configured to obtain the calendar events (paragraph [0400]... calendar data may be accessible and analyzed for determining a system mode. For example, a calendar application for a particular user (e.g., as may be accessible by a processing component of platform 200 from a user device 166) may be accessed and analyzed (e.g., independently or in combination with other detected data) to determine a current or future activity of the user (e.g., leveraging calendar data indicative of an "important telephone call with client X" at a current time in combination with detection of the user being on the telephone may be used to enable a do-not-disturb mode for that user during the duration of that telephone call))  based on the user behavioral information (paragraph [0148]...user behaviors).

As to claim 5, Fadell et al teaches the system, wherein the one or more physical processors (paragraph [0289]...computer-program product may comprise sets of instructions (codes) embodied on a computer-readable medium that directs the processor of a computer system to perform corresponding actions) are further configured to obtain contextual information for the geolocation (paragraph [0306]...the central server or cloud-computing system 164 infers that an occupant is "at home" when inside the inner geo-fence 1730 and that the occupant is "away" when outside of the inner geo-fence 1730), the contextual information (paragraph [0316]... Environmental data may include any suitable data that may be indicative of at least one behavioral characteristic of the smart-home environment in which at least one network-connected smart device is provided) describing events occurring at or near the geolocation (paragraph [0306]...the central server or cloud-computing system 164 infers that an occupant is "at home" when inside the inner geo-fence 1730 and that the occupant is "away" when outside of the inner geo-fence 1730)) at the query time (paragraph [0127]... occupant is "at home" or "away" ; paragraph [0250]... during day time hours when one or more occupants are at home)

As to claim 6, Fadell et al teaches the system, wherein the events have previously occurred individually (paragraph [0235]...specified period), periodically (paragraph [0101]...periodically), regularly (paragraph [0340]...such status information may be indicative of certain days of the week or other suitable current or future periods when a majority or any suitable threshold amount), and/or sporadically (paragraph [0340]...such status information may be indicative of certain days of the week or other suitable current or future periods when a majority or any suitable threshold amount).

As to claim 7, Fadell et al teaches the system, wherein the contextual information (paragraph [0316]... Environmental data may include any suitable data that may be indicative of at least one behavioral characteristic of the smart-home environment in which at least one network-connected smart device is provided) includes events related to natural (paragraph [0152]...in the event of bad weather, such as rain, snow, sleet, ice, etc.) or man-made hazards (paragraph [0318]...crime data) and disasters, states of emergency (paragraph [0409]...suitable emergency response), political unrest, social unrest, and/or wars.

As to claim 8, Fadell et al teaches the system, wherein the determination of the likelihood of occurrence of an incident that negatively impacts the safety and/or security of the user (paragraph [0182]...determines a security score ; paragraph [0173]... a security score for a home is calculated by comparing the security features of the home against a list of security criterions to determine how many of the security criterions are satisfied. Higher scores indicate that a home satisfies a high number of security criterions and is therefore relatively secure, whereas lower scores indicate that the home fails to satisfy many of the criterions)) for the geolocation and the user (paragraph [0104]...the collected home data 202 includes, for example, security data, such as a map of the home and the respective network-connected smart devices and their capabilities in each room, alarm settings information, contact information for the registered occupants of the home, etc. The collected home data 202 may also include, for example, power consumption data, occupancy data, HVAC settings and usage data, carbon monoxide levels data, carbon dioxide levels data, volatile organic compounds levels data, sleeping schedule data, cooking schedule data, inside and outside temperature humidity data, television viewership data, inside and outside noise level data) is based upon contextual information (paragraph [0316]... Environmental data may include any suitable data that may be indicative of at least one behavioral characteristic of the smart-home environment in which at least one network-connected smart device is provided).

As to claim 9, Fadell et al teaches the system, wherein the demographic characteristics include at least one or more of the user’s age, sex, and/or race (paragraph [0162]...demographic information about the occupants may include age, gender, health, special needs, etc).

As to claim 10, Fadell et al teaches the system, wherein the historical incident information (paragraph [0317]... historical data regarding the macro-environment (e.g., crime rates for the neighborhood of the particular smart-home environment, frequency and average duration of power outages in the neighborhood, etc., which may negatively or positively impact a security score)) includes at least one or more of a crime information, a victimization information, a health (paragraph [0194]...central server or cloud-computing architecture 164 with age, health, and other information about the individual occupants) and safety information (paragraph [0094]... personal safety-area networks), and/or a climate information.

Claim 3 has similar limitations as claim 13. Therefore, the claim is rejected for the same reasons. 

Claim 4 has similar limitations as claim 14. Therefore, the claim is rejected for the same reasons. 

Claim 5 has similar limitations as claim 15. Therefore, the claim is rejected for the same reasons. 

Claim 6 has similar limitations as claim 16. Therefore, the claim is rejected for the same reasons. 

Claim 7 has similar limitations as claim 17. Therefore, the claim is rejected for the same reasons. 

Claim 8 has similar limitations as claim 18. Therefore, the claim is rejected for the same reasons. 

Claim 9 has similar limitations as claim 19. Therefore, the claim is rejected for the same reasons. 

Claim 10 has similar limitations as claim 20. Therefore, the claim is rejected for the same reasons. 


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al (US 2015/0120015) in view of Mak (US 2015/0287122) and in further view of Korosec et al (US 2003/0196097).
As to claim 2, Fadell et al teaches the system, wherein the determination of the likelihood of occurrence of an incident that negatively impacts the safety and/or security of the user (paragraph [0182]...determines a security score ; paragraph [0173]... a security score for a home is calculated by comparing the security features of the home against a list of security criterions to determine how many of the security criterions are satisfied. Higher scores indicate that a home satisfies a high number of security criterions and is therefore relatively secure, whereas lower scores indicate that the home fails to satisfy many of the criterions)) is determined using predictive models
Fadell et al and Mak both fails to explicitly show teach the determination of the likelihood of occurrence of an incident that negatively impacts the safety and/or security of the user is determined using predictive models.
However, Korosec et al teaches the determination of the likelihood of occurrence of an incident (paragraph [0101]...the security component 1030 determines a security risk associated with the secured area) that negatively impacts the safety and/or security of the user is determined using predictive models (paragraph [0101]...the security component 1030 can utilize artificial intelligence technique(s) (e.g., Bayesian learning methods that perform analysis over alternative dependent structures and apply a score, Bayesian classifiers and other statistical classifiers, including decision tree learning methods, support vector machines, linear and non-linear regression and/or neural network) in order to determine the security risk associated with the secured area).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Fadell et al to determine the likelihood of occurrence of an incident (paragraph [0101]...the security component 1030 determines a security risk associated with the secured area) that negatively impacts the safety and/or security of the user is determined using predictive models, as in Korosec et al for the purpose of determining the security risk associated with the secured area. 

Claim 12 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2128